

113 SRES 285 ATS: Authorizing the Committee on Rules and Administration to prepare a revised edition of the Standing Rules of the Senate as a Senate document. 
U.S. Senate
2013-11-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS1st SessionS. RES. 285IN THE SENATE OF THE UNITED STATESNovember 4, 2013Mr. Schumer submitted the following resolution; which was considered and agreed toRESOLUTIONAuthorizing the Committee on Rules and
		  Administration to prepare a revised edition of the Standing Rules of the Senate
		  as a Senate document. 1.Printing the standing rules
			 of the Senate(a)AuthorizationsThe
			 Committee on Rules and Administration shall prepare a revised edition of the
			 Standing Rules of the Senate and such standing rules shall be printed as a
			 Senate document.(b)Additional
			 copiesIn addition to the usual number, 1,750 additional copies
			 shall be printed for use by the Committee on Rules and Administration.